Citation Nr: 0020998	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945.

This appeal arises from various rating decisions rendered 
since October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The Board notes the veteran was scheduled for a personal 
hearing at the RO on June 25, 1999.  In a document received 
by the RO in June 1999, the veteran's representative 
indicated that the veteran wished to cancel that hearing.  
The Board accordingly finds that the veteran has withdrawn 
his request for a personal hearing at the RO, and that no 
further assistance to him in that regard is required under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 20.704 
(1999).


FINDING OF FACT

A chronic low back disability was not shown or diagnosed 
during service; arthritis was not manifested to a compensable 
degree within one year after service; and there is no 
continuity of low back symptomatology after service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the RO, in a May 2000 supplemental 
statement of the case, found that new and material evidence 
had been submitted to reopen the veteran's claim for a low 
back disability, found the claim well grounded, and denied it 
on its merits.  For the reasons that follow, the Board 
affirms that decision.

The veteran has contended that he fell down a flight of 
stairs while on a Navy battleship in 1945, injuring his low 
back.  He contends all his low back problems essentially stem 
from that fall.

The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he is 
found to have presented a claim which is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The veteran's service medical records (SMR's) contain his 
June 1944 enlistment 

physical examination report, which contains a notation in a 
section referring to the spine and extremities, of "[r]are 
back ache [not disqualifying]."  There are no clinical 
findings of any back abnormalities on that document, however, 
nor were any back defects noted on that report.  A medical 
history form also dated in June 1944 contains a notation that 
"[t]he medical officer has informed me that I have the 
following defects: VISION: L 16/20[,] [r]are back ache [not 
shown]."  Page two of that report also contains a notation 
that a backache had been noted as a defect.

As a backache was a reported history, by the veteran, of the 
preservice existence of a symptom, and as no back abnormality 
clinical finding was "noted" on his enlistment physical 
examination report, his historical account does not 
constitute evidence that a back disorder in fact preexisted 
service; thus the presumption of soundness applies.  See 
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.304(b) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

An August 1945 medical history report from the USS 
California, which report contains a notation of 
"[c]onsultation USS Relief," also contains notations that 
the motion of the veteran's spine was normal in all 
directions, and that there was no splinting, no areas of 
acute localized tenderness, no neurologic findings, and that 
all findings were subjective.  The notation also stated 
"[m]ay have myositis.  No recommendation."  The Board notes 
myositis has been defined as muscular discomfort or pain from 
infection or an unknown cause.  (Citation omitted); Godfrey 
v. Brown, 7 Vet. App. 398, 401 (1995).  Myositis has also 
been defined as inflammation of a muscle.  (Citation 
omitted); Carroll v. Brown, 8 Vet. App. 128, 129 (1995).  
Another notation on the same report indicates the veteran had 
been "[e]xamined and found physically qualified for 
discharge.  Requires neither treatment nor hospitalization," 
and "DEFECTS NOTED: NONE."

The veteran's December 1945 discharge physical examination 
report contains a 

notation that the veteran's spine, including bones, joints, 
and muscles, was found to be normal, and that his only defect 
was external hemorrhoids.  Another report dated in December 
1945 contains a notation that the veteran had been 
"[e]xamined this date in accordance with current directives 
and found to be physically qualified for discharge."  That 
notation also included "Defects noted: external 
hemorrhoids."  During his March 1990 personal hearing the 
veteran testified he could not remember if he had reported 
any back pain during his discharge physical examination.

Several of the veteran's service comrades have submitted 
statements that the veteran injured his back aboard a Navy 
ship in 1945.

No medical evidence has been submitted showing that arthritis 
was manifested to a compensable (10 percent) degree within 
one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

While the veteran testified during his April 1978, March 
1990, and January 1995 RO hearings that he was treated by 
physicians in 1945 and 1946 for "back" complaints, he also 
testified these physicians were either deceased or could not 
be located, or that he could not remember their names.  Thus, 
there is no medical evidence of record for this period.

During his April 1978 personal hearing the veteran testified 
that he reinjured "the same spot" in his low back, that he 
had injured in service, in a fall at his father's dairy in 
McCall, Idaho, in 1949.

In a December 1977 statement a private physician reported 
that she "recall[ed] that when I was a practicing 
Orthopathic Physician in McCall, Idaho [the veteran] did come 
to me for treatment of his back perhaps ten to a dozen times 
through the early years of the 1950's until he moved from 
that area in 1954."

In a November 1977 statement a private physician reported 
that the veteran was his patient "during the period of 1959 
thru 1963," and that he treated the veteran for "a chronic 
recurrent low back syndrome at that time."

In a December 1977 statement another private physician 
reported that he saw the veteran in March 1965 for complaints 
of lower back pain.  That statement also contained a report 
that "[p]ast history indicates [the veteran] had sustained 
injury to the lower back when he fell on a cement floor with 
a can of milk in 1949.  [The veteran] further stated that he 
had not had any difficulties with his lower back in the past 
5 years."  The statement contained a notation that "X-rays 
of the lumbar spine revealed bilateral sacralization with an 
apparent narrowing of the intervertebral space between L-5 
and S-1.  Minimal arthritic degenerative changes were also 
present."

The Board notes the first clinical medical evidence of record 
subsequent to the veteran's 1945 discharge is a June 1980 VA 
examination report.  That report's only notation as to the 
veteran's back is in a section entitled arthritis, and noted 
multiple joint symptoms.  The only notation as to the back 
was "[the veteran] has a history of low back pain requiring 
surgery, some three years ago.  He has not done heavy 
physical work since then."

A December 1980 VA treatment report contains a notation that 
the veteran had "a previous laminectomy and two level disc 
excisions three years ago.  He had significant low back pain 
and radiation to the legs prior to surgery and this was 
relieved."  The report also contained a notation that 
"[e]xamination shows that he has a well healed laminectomy 
scar."  There was also a notation that "[i]t appears that 
most of his pain is mechanical or musculoskeletal in origin 
at this time.  No definite evidence for recurrent 
herniation."

A February 1981 VA treatment report contains a notation that 
the veteran 

complained of "low back pain, some sciatic type symptoms on 
the right with radiation into the posterior thigh and general 
malaise and myalgia."  Another notation indicated that 
"[r]adiographs today of his lumbosacral spine show that he 
has significant osteoarthritis of the facet joints and some 
spurring and narrowing of the intervertebral body spaces of 
L-4,5 and L-5, [S-]1.  He does not have significant sclerosis 
or effusion of either [sacroiliac] joint so that it is not 
likely that he has ankylosing spondylitis.  I still feel that 
his primary problem is axial osteoarthritis but we need to 
get an opinion regarding the possibility of an arthropathy."

An April 1981 VA treatment report contains a notation of 
[f]ollow-up osteoarthritis, multiple sites."  That report 
also contains a notation that "in the lower lumbar area, he 
has significant spurring and degenerative disc changes."

A June 1981 private physician statement contains a notation 
that the physician had been "following the veteran for the 
past year with complaints of pain at multiple joints."

During his March 1990 personal hearing the veteran testified 
he had low back surgery in about 1978, and that he had again 
reinjured his back in August of 1989, and was told he had 
"three cracked vertebraes now."

An October 1989 myelogram contains an impression of: (1) 
multiple areas of irregularity and clumping of nerve 
rootlets, consistent with arachnoiditis; (2) non-filling of 
the right L5 nerve rootlet.  Arachnoiditis -vs- recurrent 
disc, at this level.  A follow-up post-myelogram CT report 
dated that same day contained impressions of: (1) bilateral 
L5-S1 neuroforaminal and lateral recess stenosis; (2) 
probable arachnoiditis.

An April 1990 VA treatment report contains a diagnosis of 
decompression injury.  A myelogram and CT were noted to 
reveal L5-S1 arthritis and foraminal stenosis.

A May 1990 VA treatment report contains an impression of DJD 
and radiculopathy.

A May 1991 VA lumbar spine X-ray report contains an 
impression of moderate degenerative changes.

During his May 1991 VA examination the veteran reported his 
inservice low back injury, reported he worked as a meat 
cutter for eighteen years, and that, during that time, had to 
see physicians on "about five different occasions" for 
manipulations and physical therapy.  He also report that, 
around 1978 he slipped and fell on frozen ground and 
sustained some herniated disks.  He reported being 
hospitalized for this injury.  He also reported taking no 
medication for his low back.  Upon physical examination a 
faint surgical scar was noted over the lumbar area.  The 
diagnoses were: (1) status post trauma back, active military 
duty, 1945; (2) status post surgery for herniated 
intervertebral disk, approximately 1978; (3) status post 
spinal stenosis, lumbar spine, verified by myelogram; (4) 
moderate functional decompensation, lower back, secondary to 
the above.

A June 1992 private physician statement contains a history 
that the veteran was struck in the hip and knocked down by a 
bale of hay weighing approximately 90 pounds two to three 
weeks previously, producing pain in the lumbar region.  
Another notation indicates disc surgery in 1979, with similar 
symptoms.  The assessment was lumbar radiculopathy.

A July 1992 private MRI lumbar spine report contains a 
conclusion of: (1) moderate to advanced lumbar degenerative 
disc and facet disease with bilateral neural foraminal 
narrowing noted (most severe at L5-S1), with mild L3-4 spinal 
stenosis; (2) non-enhancing ill defined abnormal signal 
intensity noted centrally within the spinal canal from 
approximately L2-L4.  These changes are best explained by 
clumping of nerve rootlets with granulation tissue associated 
with prior arachnoiditis.  A non-enhancing cauda equina tumor 
cannot be excluded, but is a less likely consideration.

An August 1992 private myelogram contains the following 
conclusions: (1) 

moderate to advanced lumbar degenerative disc and facet 
disease with spinal stenosis which is borderline at L2-3 and 
mild at L3-4; (2) arachnoiditis.

A December 1992 private physician statement contains 
statements that the preeminent finding was arachnoiditis, and 
that, since this was a "longstanding problem," this 
information may be useful in "opening" the veteran's file.  
An October 1993 statement from the same physician is 
essentially duplicative of the December 1992 statement.

A December 1993 private lumbar spine MRI report contains 
conclusions of: (1) no significant change in lumbar 
degenerative disc and facet disease resulting in bilateral 
foraminal narrowing which is most severe at L5-S1; (2) 
findings suggestive of arachnoiditis; (3) postoperative 
changes at L4-5.

A January 1994 statement from the same private physician who 
rendered the prior 1992-1993 statements contains the 
physician's notation that he did not have the veteran's 
medical records for 1944-1946.  This statement also contains 
the physician's notation that "I appreciate the difficulty 
in determining conditions retrospectively.  The only evidence 
I have is that the recent studies indicating or implicating 
arachnoiditis are such that I expect it to have been a long-
standing problem."

During the veteran's January 1995 personal hearing he 
testified that the first treatment he received for his low 
back after service was in 1948; he did not receive a medical 
discharge from service.

In a January 1995 statement, the private physician who 
submitted the 1990's statements noted above indicated that:

Adhesive arachnoiditis can be generated 
as a consequence of trauma, infection, or 
as a complication 

of use of [i]ophendylate (one of the 
older contrast materials used for 
myelography).  The initial phase of 
arachnoiditis involves swelling and 
"hyperemia" of the nerve roots of the 
"cauda equina" within the spinal canal.  
Fibroblasts proliferate and collagen is 
deposited.  As the process becomes less 
acute or more chronic the nerves return 
to a normal size and the hyperemia 
subsides.  At this stage collagen 
continues to be deposited, scarring the 
nerves to each other and to the 
"meninges" (the layer of tissues that 
enclose the spinal fluid).  At this point 
there are thought to be "autoimmune" 
factors that determine whether the 
process stops or continues to be 
progressive.  In the chronic phase of 
this disorder there is severe scarring, 
with nerve roots becoming atrophic, 
adherent to one another, and enmeshed in 
dense scar tissue.  (emphasis in 
original).

I have reviewed [with the veteran his] 
fall while in the military in 1945 and 
[his] slowly progressive difficulties 
which we have documented.  Furthermore, I 
believe that the arachnoiditis stems 
primarily from [his] back injury which 
occurred while on active military duty in 
1945.

A December 1998 private lumbar spine MRI contains conclusions 
of: (1) changes of degenerative disk disease throughout the 
lumbar spine; (2) mild to moderate osteoarthritis.  The 
changes are most pronounced at the L5-S1 facet joints, 
particularly on the right; (3) postoperative changes, with 
some clumping of the intradural nerve roots at the L3 and L4 
levels, suggesting arachnoiditis, but with no 

definite associated abnormal contrast enhancement; (4) focal 
prominence of the L5-S1 disk in the right and left foramen, 
more so on the left.  This is consistent with bilateral 
lateral disk protrusions.  The report concluded that, 
overall, there had been no definite change when compared with 
the February 1996 examination.

In an April 1999 statement the same private physician 
indicated the veteran's primary diagnosis was adhesive 
arachnoiditis, and that the physician believed that this 
began as a complication of the veteran's inservice injury.  
The physician also indicated that the veteran had arthritis 
of the spine, commonly referred to as "spondylosis," and 
mild narrowing of the spinal canal.  This physician also 
indicated the veteran was involved in a motor vehicle 
accident in July 1997, which made his lumbar and lower 
extremity pain "flare."

In an August 1999 statement this private physician stated:

Since I first began following [the 
veteran] in 1992, he has had several 
instances of spine imaging that 
documented arachnoiditis.  The course of 
his symptoms in evolution of the year 
fits well by history with his timing in 
military service.

Since you undoubtedly are privy to his 
military medical records, as well as to 
comprehensive medical records 
subsequently, you may be in a better 
position to judge the relationship to his 
military service than I.  However, from 
my understanding of his medical history 
and the sequence of events, I would 
attribute that arachnoiditis to evolution 
during his military service.

Unfortunately, there is no specific test 
that we are able to do that would time 
the onset.

During the veteran's January 2000 VA orthopedic examination, 
which report indicates the examiner thoroughly reviewed the 
claims file medical evidence, including the MRI reports, the 
veteran reported that the fall on frozen ground at age 61 
(approximately twenty years before), resulted in the 
diskectomies at L4/5 and L5/S1.  The veteran reported this 
surgery was by the same private physician who rendered the 
various 1990's statements noted above.  He also reported his 
1997 motor vehicle accident.  The diagnoses were: (1) chronic 
low back pain; (2) status post motor vehicle accident, with 
exacerbation of low back pain; and (3) status post L4/5, 
L5/S1 laminectomies/diskectomies.  The examiner concluded 
that "there is no clinical support today of arachnoiditis.  
There is no acute or chronic inflammatory condition 
documented on today's examination.  Specifically, today's 
examination documents essentially normal back range of 
motion, essentially normal reflexes, normal sensation, and 
only minimal positive straight leg raise on the left at 75 
degrees.  Today's examiner can not relate any of the 
[veteran's] current back pain to specific injuries while in 
the service.  I carefully reviewed the C-File."  "In my 
opinion on a more probable th[a]n not basis, [the veteran] 
has had a natural progression of a degenerative process in 
the lower back.  I cannot relate it to a fall down stairs 
while in the service.  [The veteran] has had an active life 
style.  Has worked fully, and is now retired.  He has had 
trauma, and there is documentation that there was a traumatic 
episode in July ... of 1997, for which he was seen by [his 
private physician], and treated.  In all likelihood the 
injury of 1997 was significant.  Also it is documented in the 
file, with interview today, [that the veteran] had prior back 
surgery, and no reports in the file of that operative report 
or history and physical are available."

In that regard, the Board notes the RO, by May and June 1999 
letters, requested those records from both the veteran and 
his private physician; to date they have not been received.

In summary, the record indicates that the veteran's SMR's 
reveal one complaint of 

low back pain in August 1945, with no abnormal clinical 
findings, and a diagnosis of myositis, which, by definition 
(noted above), was either due to inflammation or unknown 
cause.  The SMR's also reveal that, upon discharge, no low 
back clinical abnormalities were found, and no low back 
complaints were reported by the veteran.  The record also 
reveals no diagnosis of arthritis within one year of the 
veteran's discharge from service.  The record also reveals 
postservice injuries to the veteran's low back in 1949, 1978, 
1989, 1992, and 1997.  The record also reveals the first 
medical evidence of being seen for low back pain to be in the 
early 1950's, subsequent to the 1949 injury.  The record also 
reveals that in 1965 the veteran reported no difficulties 
with his lower back "in the past 5 years."  The record also 
reveals lumbar laminectomies or diskectomies in 1978.  
Finally, the record reveals multiple joint arthritis.

Thus, the Board accepts the veteran's account of a low back 
complaint during his active duty service, and of current 
lumbar abnormalities.  The Board finds, however, that there 
is no competent medical evidence of record relating any 
current lumbar abnormality with his active duty service.

The Board notes the veteran's stated opinion that his current 
low back conditions are the result of his inservice injury.  
The veteran, however, as a lay person, is competent to 
testify as to the symptoms he experienced in service or 
afterward, but is not competent to opine as to a link between 
those symptoms and his present diagnosis.  See Rucker v. 
Brown, 10 Vet. App. 67, 75-76 (1997).

Only one private physician has submitted statements 
attempting to relate a diagnosis of arachnoiditis (and only 
that diagnosis) to the veteran's reported inservice injury.  
The Board notes at the outset, however, that this physician 
initially (January 1994) only noted that arachnoiditis had 
been a "long-standing" problem, and that he "appreciate[d] 
the difficulty in determining conditions retrospectively."  
In his January 1995 statement, that physician also clearly 
indicated his opinion was 

based only on the veteran's report of an inservice injury.  
He did not discuss the veteran's 1949, 1978, 1989, 1992, and 
1997 back injuries.  The physician also reported that trauma 
was but one of three possible causes of arachnoiditis.  In 
his August 1999 statement this physician only indicated that 
"[t]he course of his symptoms in evolution of the year fits 
well by history with his timing in military service"; that 
he had not reviewed either the veteran's SMR's or his 
"comprehensive medical records subsequently"; that his 
opinion came from "my understanding of [the veteran's] 
medical history and sequence of events"; and that, 
"[u]nfortunately, there is no specific test that we are able 
to do that would time the onset."

The January 2000 VA physician's opinion, in contrast, clearly 
indicates he had reviewed the veteran's complete inservice 
and postservice medical records, which are currently in the 
claims file, including the numbers and dates of the veteran's 
conceded postservice injuries, and concluded that there was 
no current clinical support for a diagnosis of arachnoiditis 
(no acute or chronic inflammatory condition), and that it was 
"on a more probable th[a]n not basis, [the veteran] has had 
a natural progression of a degenerative process in the lower 
back.  I cannot relate it to a fall down stairs while in 
service."

As noted above, service connection may be granted on the 
basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992) [interpreting 38 C.F.R. 
§ 3.303(d)]; see also Hensley v. Brown, 5 Vet. App. 155, 158 
(1993) [citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)].  In such instances, however, a grant of service 
connection is warranted only when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  Service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102.  An etiological opinion should be viewed 
in its full context, and not characterized solely by the 
medical professionals choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 339 (1997).

The Court has held that "[w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches...As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions ... [are] within the province of the [BVA as] 
adjudicators... ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may favor one medical opinion over 
another provided that it offers an adequate statement of 
reasons and bases.  Evans v. West, 12 Vet. App. 22, 30 
(1998).

Thus, given the unsupported nature of the private examiner's 
medical opinion regarding the etiology of the veteran's back 
condition, the Board finds that such opinion is of little 
probative value as to the issue of service connection.  See 
Hayes v. Brown, 5 Vet. App. 60, 68-99 (1993) ("It is the 
responsibility of the BVA ... to assess the credibility and 
weight to be given the evidence ...") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) and Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992)); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (an opinion based on an inaccurate 
factual premise has no probative value).

Hence, the Board finds the detailed, in-depth, and analytical 
evaluation of the January 2000 VA examiner, after fully 
reviewing the veteran's claims file and extensively examining 
the veteran, to be more probative and persuasive than the 
aforementioned private medical opinions.  Accordingly, the 
Board finds the preponderance of the evidence is against 
service connection for any low back condition.

The Board also notes the rules concerning chronicity and 
continuity of symptomatology do not apply to this case, as 
these rules still require "medical expertise" to relate the 
veteran's present disability to his inservice injury.  See 
Savage v. Gober, 10 Vet. App. 488, 497-98 (1997).

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b) in determining whether there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim, in which case a 
reasonable doubt arises regarding the degree of disability, 
which must be resolved in favor of the veteran.  Reasonable 
doubt is defined by this section as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
only when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  While, of record, there is one 
opinion favorable to the veteran and one unfavorable to the 
veteran, a properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an "approximate balance."  See Bucklinger v. 
Brown, 5 Vet. App. 435, 439 (1993).  The Board is of the 
opinion that there is no approximate balance of positive and 
negative evidence in this case; that the preponderance of the 
evidence negates any reasonable doubt and is against service 
connection for any low back condition.  The determination as 
to whether there is an "approximate balance" of positive 
and negative evidence is "necessarily more qualitative than 
quantitative."  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).


ORDER

Service connection for a low back disability is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

